# |=

IN violation of th
#2.-

Case 1:21-cv-10869-IT Document 1 Filed 05/21/21 Page 1 of 5

LLS. Dis!

 

 

cicl Court

 

 

 

Timeth ¥. D ey

 

 

e. YANNI
f pe

 

v.

 

 

 

Za
a0
Dept. of lushce

 

 

 

qa

 

i Ad [VO] AVY lage

 

 

Lae

apiauo S¥HaT? NI

 

 

ADPLAS

lk

 

Corpus

 

 

Tt pel ton +

 

 

 

e Court te

 

 

trom pli La

 

 

 

or TelI12ASL
BCOUSe My INcorceraton
is

 

 

Co stitution
Habeas Corpus

 

 

 

 

 

 

LEN SUS —
f Nded IN polation of Achinle 1, 54
hecause of. :

 

 

 

A.)

 

Perjury

 

 

 

 

ae DOT in # [4+-cv-
0073 (Dp. Cole.) docket #1/8.

 

 

 

 

 

B.) L. Court

 

 

 

 

refusal to Rule on: a.)
the Perjury

 

 

yy the Dor; b ) the
years of 0

 

 

struction by” "The DOT : 5
Arr

 

 

C.)

 

Crimino VIolatONS Of

 

 

 

 

23 USC
235] — {344 ond the TCO Rules.

 

 

 

28 USC 21915 (a)( IMMINENT
ON

 

 

Q langer )
Erickson 55/1 US 89 hove been

 

 

 

 

 

 

 

 

 

 
Case 1:21-cv-10869-IT Document1 Filed 05/21/21 Page 2 of 5

 

repealed IN violation of the Separation

 

of. Pow CLs

 

octrine because of :

 

 

A)

Per) ury

 

 

e DOT w Ht We-cy-

 

Boe (D. ole.) : # 19-5/92 (D.C. Cir.)

 

ond # 20-5005 (p.c.Cir ).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PB) The Courts retucal t Rule on
the Perry by the DOT.
Cc.) The Courts refusal te comply
with ER. Civ. P. #5 Cd) (+4) end the

 

 

Con atthition by Filina My Onin ent

 

Danger a complaint. “ Imminent

 

Danoer was ‘acknowledged aNd

 

TEP. was~ Granted ” in # 20-5005

 

(

 

 

c.Cic.) but the Courf refused te

 

£

 

e.My Comp aint as requested

 

3

 

SEL id

 

4 Petition” ot Joan. 6. 2020

 

 

 

(“zr pe: tion the Court for “an Order

 

thot forces the USDC (DD.C.) te

 

file My TMMINeNt Danger compla NT

 

thet”

hows Or pate N “and prac Ice

 

 

of me

 

ical Deliberate In itference

 

 

 

 

 

 

 

 

 

ond the faolsr ICOTioN of records to

 

CoNceol

 

the Misconduct.” ),

 

 

 

pn...

 

 

Froud oN 2 Courl in #20-5005

 

 

 

 

 

 

 

 

 

(D.c.Cir.) LCCOUSEC the Tu O25
’ rewrote “my Mondomus PetFon. see
Order ot 9728-2020 (“ He has
therefore o tained oll of the relet

 

 

 

 

SCEKS

 

IN_hiS_ MoNdoMus petition 4).

 

 

 

 

 

 

 

 

 
Case 1:21-cv-10869-IT Document 1 Filed 05/21/21 Page 3 of 5

 

F.)

CriMiNo

 

 

VIO

ahons of 28 usc

 

$35] — 3344 ond

 

 

th

e ICD Rules.

 

 

tt 4 -

 

The DOT (€ us. At

 

ofNey GeNnefoa

 

 

O.1.G.

FRI, OPR ,

 

Nod HHS )

Nb

 

 

ws

Pised

 

to

 

lo i

"5 dutty as ne

 

ho

WIPE

 

 

by 22 USC 2359) ef Sea.

 

 

 

23 5

£aual

Protec]

 

LON

Ir .
pap Achic a the

 

 

Fifth’ Amen

 

Ment

a etc

 

#5 -

ince 2OOS ‘the Unite

E_

 

 

 

Sta

2S

 

 

has

CEN

INYO!

ved

IN

censorship and

 

 

Oo

Cover-Up of

Const

 

 

 

 

a HONO

and

 

Human Righi

 

‘s_ violoton.s of

 

the Fed

 

LEO

 

x _ Prison

 

See

Superm
Ic

 

enti ‘cal

LX

 

 

 

hi bi

its of

SP-Mox-ADX dy O.Q.5

 

 

+ 2) -

 

)5 of

 

2) -

cyY- 10226 (D, MA. 2 5 or

 

4 2) -

cy - 908 (ED.NY_)% oc

 

on pp

)
2
)

)

# 2)- cv- 690 (ND. GAY.

 

 

#4 -

am

 

oO Not

 

Ove.

 

on AdmINIS]

ral

 

hve»

 

 

Tor

Federa

 

LCOAU SE

 

 

State " ONo
NUMEELoL indivic

CCIMINO

re. edy
7
CONG uct

 

 

by

 

 

als IN the XeCL

ve.

 

and Juds

 

 

1Cl1O

 

Branches of the UL.

S.

 

Government.

 

 

dt 7, —

e C onsttuth ON.

 

several U.S. Sup

rem

 

 

Court

 

Oo

RCISIONS ,

ond NuMe rous fe,

 

era

 

 

st.

atute Ss clear

 

y- ‘S]

 

ate thet the volo

MONS

 

COMM Hed AQ ol NS

 

T Me ore illego) buf 1

 

have been LINO

 

le to QOIN access ( Proce:

 

served

IN accordance ~with 21/915 C4 )

 

 

ANG

 

a decision ON the Merits ) to ONY Shot

 

he.

 

 

 

 

 

 

 

 
Case 1:21-cv-10869-IT Document1 Filed 05/21/21 Page 4of5

 

 

 

 

of Federal Counc!

SING 2004.

 

#8 -

 

The Courls ex pac! é S voluNt

 

ary

 

 

 

Cessation 4 arrangement with the DOT

 

 

 

has only enabled

Mote. Violotions ON

 

 

 

Cofrupy LON within

 

he ROP,

 

 

Rehet

N

Let

 

 

 

 

 

#9 =

 

 

LT reaques] the:

 

 

 

LOS Corous

 

 

 

 

1s restore Vv Addressing the DOT's

 

 

 

 

Perjury ond Obstr

 

 

uction of Juetice

 

IN # J4-cv-OO7

(D.Coelo.).

 

# 10.~

 

 

 

+

 

 

Fes

TT request thot ZB USC 21915 (a) 1s

cored. hove repectedly de onstrate

 

 

IMMINENT danger ond CLIMINO.

 

 

CONG uct

 

by DOT eMp mvees whic

bh the Court

 

 

 

 

 

ackNowle ged “by * Gronling — >. EP buf

 

a hove Nevec had Lani Nagtis

 

 

cCce SS

 

 

 

 

to ONY Court. wibhel INQ ~compla, Ps

 

 

 

 

 

 

from ‘the docket

 

 

with rejection le’

+

 

 

ers

 

from the USDC Cleck ace dy

CCC]

 

 

violations of FR Civ P #5 (d)(4) ond

 

 

#B>3 ° 5 18 USC 2207] aNd

 

32076 5

 

Erickson . 55] US

 

Bq Nd severa

 

 

aspects oF th

 

on. shitution .

 

 

 

i regues +t

ot the DOT

~

LS

 

# I) -

 

Ordered to show

COLLSE why i

 

 

 

OL}

 

 

 

Not be sanctioneéc

l for Obsifuction of

 

 

 

ustce and consis lent Fecury

IN Cour

 

sINce 2006.

 

#12 -

 

xr request an Order torcr

(qth

 

 

U.S. Attorney Gen

€ral to comp

 

 

y. 7 _ with

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:21-cv-10869-IT Document1 Filed 05/21/21 Page 5of5

 

 

 

the requirements of 28 USc #459) ef SEQ.

 

ond Article mw. #3 ( Take-Care ).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# 13 - request MeaNiNatu OCCCSS to a
Court for 15 years of VIC ations and
crimes committe Against Me iN COoMpD—
hance with the Colorado ond United *
Stotes Constitutions of elease fram
PrLsON . .

Exhibits
H Jab - A.) * Ethics IN GovelrtnMen Acl “comp ONT

 

 

 

 

 

doted Feb. 22 202].

 

 

BR.) Letter from Warden dated Ape. & 202] 2

 

Bs Tudicial voMplont. # 10-18-FGO0OS ,

 

 

 

 

Cc

D.) FRI letter dated Seot. I]. 20]2 .

E.) Tudicial complaint DC-20- 90052/54.
FE.

 

 

) USA Todoy ‘'Conaress : US Prison

 

Misconduct Regularly Covered Up ”

 

 

( Tan. Z, 2019), page 3A.

 

 

L

declare uUNGer penalty PY perjury thot + 2

 

 

 

 

 

 

foregoing is true one correct.

 

 

 

 

Executed on Ta y.

 

 

May 12 ; 202!) Timothy D Hz Young

 

4£00)2 - 00]

 

USP- Moax-ADX

 

PO. Box B500

 

Florence ; CO

 

81226

 

 

 

 

 

 

 

 

 

 

 

 
